

 
Exhibit 10.1
 

 


AMENDMENT TO MASTER NOVATION, STABILIZATION, CONTRIBUTION, ALLOCATION SERVICING
AND ASSET MANAGEMENT AGREEMENT
 
 
THIS AMENDMENT TO MASTER NOVATION, STABILIZATION, CONTRIBUTION, ALLOCATION
SERVICING AND ASSET MANAGEMENT AGREEMENT (this “Amendment”) is dated as of June
21, 2010 (the “Amendment Closing Date”), but effective as of June 30, 2010,
among CENTERLINE HOLDING COMPANY, a Delaware statutory trust (“CHC”), CENTERLINE
CAPITAL GROUP INC., a Delaware corporation (“CCG”), CENTERLINE AFFORDABLE
HOUSING ADVISORS LLC, a Delaware limited liability company (“CAHA”), CENTERLINE
GUARANTEED MANAGER LLC, a Delaware limited liability company (“Guaranteed
Manager”), CENTERLINE FINANCIAL HOLDINGS LLC, a Delaware limited liability
company (“CFin Holdings”), CENTERLINE MORTGAGE CAPITAL INC., a Delaware
corporation (“CMC”) and NATIXIS FINANCIAL PRODUCTS INC., a Delaware corporation
(“Natixis”).
 
HABENDUM
 
WHEREAS, the parties hereto have entered into that certain Master Novation,
Stabilization, Contribution, Allocation, Servicing and Asset Management
Agreement dated as of March 5, 2010 (the “Master Agreement”),
 
WHEREAS, Centerline Financial LLC (“CFin”) has entered into a back-to-back swap
agreement with respect to the Investor Return Floor Agreement[s] (the “Existing
CFin Series F BTB Swap Agreement[s]”) entered into between Natixis and
Centerline Credit Enhanced Partnership LP-Series F-Number 1 (the “Series F
Credit Enhanced Partnership”).
 
WHEREAS, in addition to the Novated BTB Transactions novated pursuant to the
Master Agreement, the parties hereto desire to novate the transactions entered
into under the Existing CFin Series F BTB Swap Agreement, which transactions
will be novated to and assumed by CFin Holdings in place of CFin;
 
WHEREAS, CCG has prepared and submitted to Natixis five (5) proposed forms of
Schedule B-1 Work-Out Agreements each of which are with respect to the
respective Schedule B-1 Bonds and each of which Schedule B-1 Work-Out Agreements
are attached hereto as Exhibit 3.1.1 (the “Approved Schedule B-1 Work-Out
Agreements”).
 
WHEREAS, CCG has prepared and submitted to Natixis twelve (12) proposed forms of
Schedule B-2 Preliminary Work-Out Agreements each of which are with respect to
Schedule B-2 Bonds, each of which Schedule B-2 Preliminary Work-Out Agreement is
attached hereto as Exhibit 3.1.4 (the “Approved Schedule B-2 Preliminary
Work-Out Agreements”) and each of which, except as provided herein, provides
support for the making of Stabilization Payments pursuant to a Limited Support
Guaranty, the form of which is attached hereto as Exhibit B-4 hereto (the
“Approved Limited Support Guaranty” and, collectively with the Approved Schedule
B-1 Work-Out Agreements and the Approved Schedule B-2 Preliminary Work-Out
Agreements, the “Work-Out Documents”);
 
WHEREAS, CCG desires to receive the consent and approval of Natixis to the
execution and delivery of the Work-Out Documents and for Natixis to waive the
Cash Freeze Event solely relating to the failure to deliver the Work-Out
Agreements within 30 days of the Closing Date;
 
WHEREAS, the parties hereto desire to enter into this Amendment to provide for
the novation of the Existing CFin Series F BTB Swap Agreement.
 
WHEREAS, the parties hereto desire to enter into this Amendment to provide for
the forbearance of the exercise of remedies with respect to required
Stabilization of the Bonds with respect to three investments in which the Series
F Credit Enhanced Partnership has invested through Centerline Credit Enhanced
Partners LP- Series F (the “Series F Fund”).
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
NOW, THEREFORE, in consideration for the covenants and agreements contained
herein, the parties hereto agree as follows:
 
1.
Amendments to Master Agreement.  The Master Agreement is hereby amended as
follows:

 
1.1 Definitions.  Section 1.1 of the Master Agreement is amended as follows:
 
(i)   The definition of BTB Swap Agreements is amended and restated as follows:
 
BTB Swap Agreements.  Collectively, the Existing CCG BTB Swap Agreement, the
Existing CFin BTB Swap Agreements, the CFin Holdings BTB Swap Agreements and the
Existing CFin Series F BTB Swap Agreement.
 
(ii)  The definition of Cash Freeze Event is amended and restated as follows:
 
Cash Freeze Event.  Shall mean the occurrence of any of the following events:
 
(a)      any representation or warranty made or deemed made by or on behalf of
any Centerline Party or Centerline Controlled Entity in or in connection with
this Agreement, the Work-Out Agreements or the Subscription Agreement
(collectively, the “Subject Agreements”) or any amendment or modification
thereof, or any waiver thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with any
Subject Agreement or any amendment or modification thereof, or any waiver or
thereunder (collectively, together with the Subject Agreements, the “Subject
Documents”), shall be incorrect when made or deemed made in any material respect
(it being agreed that at any time under this Agreement there shall be a
requirement that any Property be a Natixis Approved Property, the Centerline
Parties shall be deemed to have represented and warranted to Natixis at such
time that such Property is a Natixis Approved Property);
 
(b)      any Centerline Party or Centerline Controlled Entity shall fail to
observe or perform any covenant, condition or agreement contained in any Subject
Document and such failure shall continue unremedied for a period of 15 or more
days; or any Centerline Party shall fail to observe or perform the covenant set
forth in Section 3.1.2(iii) hereof or in the last sentence of the second-to-last
paragraph of Section 3.1.4 hereof;
 
(c)      Stabilization shall not have occurred with respect to the Schedule B-1
Bonds in accordance with and by the date set forth in Section 3.1.1;
 
(d)      a Provident Stabilization Extension Failure shall have occurred; or
 
(e)      failure to achieve Stabilization with respect to the Schedule B-1 Bonds
on or prior to December 6, 2010 (other than with respect to the Walton Trails
Project) and with respect to the Walton Trails Project either (x) failure to
achieve Stabilization within two years following the Closing Date or (y) if a
Forbearance Election is made, the failure to cause all amounts that were
projected on Schedule B-1 hereto as a Series B Adjustment to cause Stabilization
to occur with respect to the Walton Trails Project to be applied to cause
Stabilization to occur with respect to one or more Schedule B-2 Bonds within
nine months of the Forbearance Election Termination Date, but in any event prior
to the Required Stabilization Date.
 
The parties hereto hereby agree that the remedies available upon the occurrence
of a Cash Freeze Event shall be available only so long as the conditions causing
a Cash Freeze Event continue uncured, and such remedies shall terminate upon the
event constituting a Cash Freeze Event being cured, provided that
notwithstanding anything in this Agreement to the contrary no Cash Freeze Event
shall be deemed to have been cured unless the Centerline Parties shall have paid
to Natixis the full amount of any costs and expenses (including reasonable costs
and expenses of legal counsel) and all actual  damages incurred by Natixis or
any affiliate thereof as the result of such Cash Freeze Event (which actual
damages may include, if applicable, any incremental payments that may reasonably
be payable by Natixis under an Investor Return Floor Agreement by reason of a
Cash Freeze Event.).
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(iii)  The definition of Natixis Approved Property is amended by removing the
word “not” on the first line of subclause (a)(i) thereof.
 
(iv)  The following definitions are added to Article I of the Master Agreement:
 
“Amendment Date” means the effective date of this Amendment, which date is June
30, 2010.
 
“Enhanced Local Partnerships” means collectively CM Mulkey Road LLC, a Delaware
limited liability company, CM Hairston Road LLC, a Delaware limited liability
company and CMBuffington Road LLC, a Delaware limited liability company.
 
“Enhanced Projects” means each of the three properties located in the state of
Georgia, owned by the respective Enhanced Local Partnerships, each of which is
financed by a Schedule B-2 Bond.
 
“Enhanced Forbearance Agreements” means the forbearance agreements for each of
the Enhanced Projects, in the form of Exhibit C-2 hereto.
 
“Enhanced Settlement Agreement” means the Settlement Agreement to be entered
into with respect to the Enhanced Local Partnerships, in the form of Exhibit C-1
hereto, as such agreement may be modified with the consent of Natixis.
 
“Existing  Series F Swap Agreement” has the meaning set forth in Section 2.2.
 
“Glenbrook Local Partnership” means Glenbrook Terrace Housing Development, L.P.,
an Arizona limited partnership.
 
“Glenbrook Project” means the Property located in the state of Arizona, owned by
the Glenbrook Local Partnership and which is financed by a Schedule B-1 Bond.
 
“O’Fallon Local Partnership” means O’Fallon Lakes, L.P., a Missouri limited
partnership.
 
“O’Fallon Project” means the Property located in the state of Missouri, owned by
the O’Fallon Local Partnership and which is financed by a Schedule B-2 Bond.
 
“Servicing Agreement” means the Servicing Agreement dated of December 1, 2007
between CMC and Freddie Mac.
 
“Walton Trails Local Partnership” means Caswyck Trail, LLC, a Georgia limited
liability company
 
“Tyler House Amended Letter Agreement” shall mean that certain amended and
restated letter agreement in the form of Exhibit D.
 
1.2  
The clause references contained in the following Sections are amended as
follows:

 
 
(i)
Section 1.1 Definitions:

 
 
Available Receivables: “3.1.3(a)(vi)” shall be replaced with “3.1.5”

 
 
Centerline Stabilization Cap: “3.1.1(a)(iii)” shall be replaced with “3.1.2”

 
CFin Distributions.  “3.1.3(a)(vii)” shall be replaced with “3.1.5(a)(vii)”
 
Collateral Release Capital.  “3.1.3(a)(v) ” shall be replaced with “3.1.5(a)(v)”
 
Credit Agreement Draws.  “3.1.3(a)(viii) ” shall be replaced with
“3.1.5(a)(viii)”
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Existing CFin Holdings Capital.  “3.1.3(a)(iv) ” shall be replaced with
“3.1.5(a)(iv)”
 
Extended Schedule B-2 Stabilization Date.  “3.1.2(a) ” shall be replaced with
“3.1.4(a)”
 
Forbearance Election.  “3.1.1(b) ” shall be replaced with “3.1.3”
 
Forbearance Election Termination Date.  “3.1.1(b) ” shall be replaced with
“3.1.3”
 
Limited Support Guaranty.  “3.1.5” shall be replaced with “3.1.7”
 
Local Partnership Guaranties.  “3.1.1(a)(i) ” shall be replaced with “3.1.2”
 
Mission Del Rio Expiration Date.  “3.1.2(a) ” shall be replaced with “3.1.4”
 
Modified Stabilization Resolution.  “3.1.3” shall be replaced with “3.1.5”
 
Schedule B-1 Work-Out Sources.  “3.1.1(a) ” shall be replaced with “3.1.2”
 
Schedule B-2 Bonds.  “3.1.2 shall be replaced with “3.1.4”
 
Schedule B-2 Preliminary Work-Out Agreements.  “3.1.2” shall be replaced with
“3.1.4”
 
Schedule B-2 Stabilization Work-Out Agreements. “3.1.3” shall be replaced with
“3.1.5”
 
Schedule B-2 Work-Out Sources.  “3.1.3(a) ” shall be replaced with “3.1.5(a) ”
 
Series B Adjustments.  “3.1.1(a)(iii) ” shall be replaced with “3.1.2”
 
True-Up Guaranty Fee Payments.  “3.1.3(a)(iii) ” shall be replaced with
“3.1.5(a)(iii) ”
 
Unaffiliated Local General Partners.  “3.1.1(a)(i)” shall be replaced with
“3.1.2(i) ”
 
Unfunded Equity Payments.  “3.1.3(a)(ii) ” shall be replaced with “3.1.5(a)(ii)
”
 
Unrestricted Stabilization Sources.  “3.1.3(a)(v) ” shall be replaced with
“3.1.5(a)(v) ”
 
 
(ii)
Section 3.2: “3.1.2” shall be replaced with “3.1.4”.

 
 
(iii)
Section 5.3(e): “3.1.2(b)” shall be replaced with “3.1.4(b)”.

 
 
(iv)
Section 5.3(f): “3.1.3” shall be replaced with “3.1.5”.

  
1.3       Novation of Existing CFin Series F BTB Swap Agreement. The following
is added as Section 2.2 to the Master Agreement.
 
2.2.       Novation of Existing CFin Series F BTB Swap Agreement. On the
Amendment Date, the following actions will be taken in order to cause the
novation from CFin and the assumption by CFin Holdings of the obligations of
CFin under the transactions under the Existing CFin Series F BTB Swap
Agreements:
 
(a)  Each of Natixis, as remaining party, CFin as transferor, and CFin Holdings,
as transferee, shall enter into a novation agreement in the form attached hereto
as Exhibit 1.1(a) (the “Series F Novation Agreement”) pursuant to which the
“Transactions” under (and as defined in) the Existing CFin Series F BTB Swap
Agreements will be novated to CFin Holdings in place of CFin (the “Novated
Series F BTB Transactions”) and will constitute “Transactions” under (and as
defined in) the CFin Holdings BTB Swap Agreement entered into on the Closing
Date.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)  CFin will, by the effectiveness of the Series F Novation Agreement, be
released and discharged from its obligations under the Existing CFin Series F
BTB Swap Agreements.
 
1.4       Stabilization of the Bonds; Debt Service Shortfall Payments and B
Certificate Write-Downs.  Article III of the Master Agreement is hereby amended
and restated as follows:
 
3.1        Work-Out Agreements.  The parties hereto agree to take the actions
set forth in this Section 3.1 in order to cause Stabilization to occur with
respect to the Schedule B-1 Bonds and to provide support to the Schedule B-2
Bonds (collectively, the “Stabilization Work-Out Bonds”) issued in connection
with the Properties owned by Credit Enhanced Local Partnerships (the
“Stabilization Work-Out Properties”).
 
3.1.1    Schedule B-1 Work-Out Agreements.  Bond Special Servicer shall enter
into work-out agreements (the “Schedule B-1 Work-Out Agreements”) with each of
the Credit Enhanced Local Partnerships whose Properties are financed by those
Credit Enhanced Fund Bonds listed on Schedule B-1 (the “Schedule B-1
Bonds”).  The Schedule B-1 Work-Out Agreements shall be such agreements as
contemplated by Section 5.3(d) of the Bond Reimbursement Agreement to enable the
debt service coverage ratio requirements for the Properties with respect to
which the Schedule B-1 Bonds have been issued to meet the requirements for
Stabilization under the Bond Reimbursement Agreement. The Schedule B-1 Work-Out
Agreements shall each, other than any Schedule B-1 Workout Agreement with
respect to the Walton Trails Project, be in the form of the Approved Schedule
B-1 Work-out Agreements attached hereto as Exhibit 3.1.1, and any amendment,
modification or supplement thereto may not be entered into unless Natixis has
given its prior consent, which consent shall not be unreasonably withheld or
delayed.
 
3.1.2     Schedule B-1 Work-Out Sources.  The sources to enable the conditions
for Stabilization to be met under the Schedule B-1 Work-Out Agreements shall
consist of one or more of the following (the “Schedule B-1 Work-Out Sources”):
 
(i)     payments to be made by or on behalf of the respective Credit Enhanced
Local Partnerships, including amounts guaranteed for such purpose by the Local
General Partners who are not Affiliated with CCG (the “Unaffiliated Local
General Partners”) or their respective Affiliates pursuant to guaranties to
cause Stabilization to occur and to fund, among other obligations, Debt Service
Shortfall Payments until Stabilization has occurred (the “Local Partnership
Guaranties”) that are applied to either pay off that portion of  the principal
amount of the respective Schedule B-1 Bonds or to acquire subordinate debt;
 
(ii)    capital held by the respective Credit Enhanced Funds (directly or
through a Middle-Tier Entity) that has not been contributed to the respective
Credit Enhanced Local Partnerships in which they have invested by reason of
Stabilization not having occurred with respect to the Property of such Credit
Enhanced Local Partnership (the “Unfunded Equity Payments”) which is applied to
the partial mandatory redemption of the respective Schedule B-1 Bonds (which
both CFin Holdings and Natixis agree as of the date hereof may be applied for
the purpose of achieving Stabilization without further approval of Natixis or
CFin Holdings unless a Cash Freeze Event has occurred); or
 
(iii)   funds to be released from either (x) the Stabilization Escrow Account or
(y) other adjustments to be made to the value of the B Certificates including
substitutions of existing obligations under the respective Schedule B-1 Bond
with subordinated debt; and, in connection therewith, the Centerline Parties
hereby agree to cause the aggregate amount of (i) funds released from the
Stabilization Escrow Account plus (ii) reductions in the then current
face  value of the B Certificates in the form of reductions in principal of the
corresponding Schedule B-1 Bond or Schedule B-2 Bond, plus (iii)  reductions in
the then current value of the B Certificates in the form of reductions in the
rate of interest payable on the corresponding Schedule B-1 Bond or Schedule B-2
Bond, which reductions shall be determined using the methodology used in the
example in Exhibit 3.1.2 , minus  (iv) the aggregate value (as reasonably
determined by Natixis and Centerline) of any property received by any Centerline
Party or its affiliates in consideration for causing Stabilization to occur with
respect to a Schedule B-1 Bond or B-2 Bond to the extent not assigned and
transferred in full to CFin Holdings (such aggregate amount, the “Series B
Adjustments”) with respect to Natixis Approved Properties to be at least Thirty
Million Dollars ($30,000,000.00), but not greater than $34,889,557.48 (the
“Centerline Stabilization Cap”).
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.1.3     Provisions of the Schedule B-1 Work-Out Agreements.  The Schedule B-1
Work-Out Agreements shall be entered into with respect to each of the Schedule
B-1 Bonds, other than with respect to the Glenbrook Project and the Walton
Trails Project, simultaneously with entering into this Amendment and true,
correct and complete copies thereof shall be delivered to Natixis.  The
Centerline Parties agree to cause the transactions contemplated thereunder to be
completed within nine (9) months of the Closing Date (other than with respect to
the Walton Trails Project).  Failure to complete such transactions, including
the Stabilization of the Properties related to the Schedule B-1 Bonds, shall
constitute a Cash Freeze Event.  For the purposes of this Section 3.1.3,
Stabilization with respect to any Property shall not have occurred until Freddie
Mac shall have delivered to the respective trustee under the bond indenture for
such Stabilization Work-Out Bond a notification that Stabilization has
occurred.  The amount and the allocation of the respective Schedule B-1 Work-Out
Sources to cause Stabilization to occur are set forth on Schedule B-1
hereto.  Natixis and CFin Holdings hereby consent to the use of the Schedule B-1
Work-Out Sources as set forth in Schedule B-1, to the extent that such consent
is required under the respective agreements to which it is party.
 
(a)     Notwithstanding the foregoing, unless and until a Schedule B-1 Work-Out
Agreement is entered into with respect to the Walton Trail Bonds which may be
entered into at the discretion of the Centerline Parties provided that the
Series B Adjustments are sufficient to cause Stabilization to occur with respect
to the Walton Trail Bonds and the other Schedule B-1 Bonds, the Bond Special
Servicer hereby agrees with Natixis (which agreement shall not be for the
benefit of the Walton Trails Local Partnership), that subject to the terms of
the Servicing Agreement,  for up to two years from the Closing Date but not
later than the Special Servicing Crossover Date (as defined in the Serving
Agreement) (the earlier to occur of (i) the date such forbearance terminates and
(ii) the Special Servicing Crossover Date, the “Forbearance Election Termination
Date”) it will not, nor will it cause Freddie Mac to, direct the trustee for the
bonds issued in connection with the Walton Trails Project to foreclose thereon
and further elects not to continue to make Debt Service Shortfall Payments nor
cause Stabilization to occur with respect thereto (the “Forbearance
Election”).  Unless the Forbearance Election is replaced by a Schedule B-1
Work-Out Agreement, then all amounts that were projected to be applied to the
Walton Trails Project as a Series B Adjustment which are not so applied shall be
applied to cause Stabilization to occur with respect to one or more Schedule B-2
Bonds within nine months of the Forbearance Election Termination Date but in any
event prior to the Required Stabilization Date.  No Series B Adjustments
projected to be applied to the Walton Trails Project shall be applied unless
such Series B Adjustment causes Stabilization to occur with respect to the
Walton Trails Project.  It shall be a condition to the consummation of each
Schedule B-1 Work-Out Agreement that the related Credit Enhanced Partnership
shall have received a Stabilization Opinion in form and substance reasonably
acceptable to Natixis.  It shall be a condition to the entering into of each
Schedule B-1 Work-Out Agreement that the related Property be a Natixis Approved
Property at the time that such agreement is entered into; provided that it shall
not be a condition to performance or consummation of such Schedule B-1 Work-Out
Agreement that such Property continue to be a Natixis Approved Property.
 
(b)     The Approved Schedule B-1 Work-Out Agreement with respect to
the  Glenbrook Project that is attached hereto and entitled “Agreement Relating
to Stabilization and Loan Paydown” (the “Preferred Glenbrook Work-Out
Agreement”) provides, among other things, for the provision of additional
financing to the Glenbrook Project, the commitment for which has not been
delivered as of the date of this Agreement. The parties agree that if such
commitment is issued and the provisions of the Preferred Glenbrook Work-Out
Agreement are agreed to,  the Centerline Parties are authorized to enter into
the Preferred Glenbrook Work-Out Agreement within sixty days following the date
of this Amendment (the “Glenbrook Execution Date”).  If the Preferred Glenbrook
Work-Out Agreement is not entered into by the parties thereto on or prior to the
Glenbrook Execution Date, the Centerline Parties shall remove the general
partner of the Glenbrook Local Partnership and shall within thirty days of such
removal enter into a Schedule B-1 Work-Out Agreement substantially in the form
of the other Approved Schedule B-1 Work-Out Agreement with respect to the
Glenbrook Project entitled “Bond Restructuring Agreement.” (the “Alternative
Glenbrook Work-Out Agreement”).
 
(c)     It shall be a condition to the consummation of each Schedule B-1
Work-Out Agreement that the related Credit Enhanced Partnership shall have
received a Stabilization Opinion in form and substance reasonably acceptable to
Natixis. It shall be a condition to the entering into of each Schedule B-1
Work-Out Agreement that the related Property be a Natixis Approved Property at
the time that such agreement is entered into; provided that it shall not be a
condition to performance or consummation of such Schedule B-1 Work-Out Agreement
that such Property continue to be a Natixis Approved Property.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
For the avoidance of doubt, CFin Holdings shall have no obligations in respect
of Debt Service Shortfall Payments for any Schedule B-1 Bond.
 
3.1.       Schedule B-2 Preliminary Work-Out Agreements.  CCG shall cause CAHA
in its capacity as Bond Special Servicer to enter into work-out agreements in
(the “Schedule B-2 Preliminary Work-Out Agreements”) with each of the Credit
Enhanced Local Partnerships whose Properties are financed by those Bonds listed
on Schedule B-2 (the “Schedule B-2 Bonds”) which Schedule B-2 Preliminary
Work-Out Agreements shall be entered into simultaneously with entering into this
Amendment, except with respect to the Approved Schedule B-2 Work-Out Agreement
with respect to the O’Fallon Project,  and shall be in the form attached hereto
as Exhibit 3.1.4 (the “Approved Schedule B-2 Preliminary Work-Out
Agreements”).  The Schedule B-2 Preliminary Work-Out Agreements shall be such
agreements, as contemplated by Section 5.3(d) of the Bond Reimbursement
Agreement, that:
 
(a)    extend the date of mandatory Stabilization for the Schedule B-2 Bonds to
a date not earlier than the Required Stabilization Date, except as provided
below with respect to the Mission del Rio Bonds; and
 
(b)    except as provided below with respect to the Mission del Rio Bonds,
provide credit support to the Credit Enhanced Local Partnership for payment of
(x) Debt Service Shortfall Payments with respect to the period until
Stabilization occurs but not later than the Required Stabilization Date and (y)
amounts required to achieve Stabilization, which credit support shall be
exclusively provided in the form of a Limited Support Guaranty.
 
Notwithstanding that the Approved Schedule B-2 Preliminary Work-Out Agreement
with respect to the respective Schedule B-2 Bonds financing the respective
Properties held by Cottonwood Hammer, LP and Hines 68, LP (the “Provident
Work-Out Agreement”) provides for an extension of the Stabilization Date to June
1, 2011 rather than the Required Stabilization Date, if Stabilization has not
occurred with respect to any such Schedule B-2 Bond by June 1, 2011, then CCG
shall cause the Bond Special Servicer to enter into or modify the Provident
Work-Out Agreement to extend the date of mandatory Stabilization with respect to
such Schedule B-2 Bonds to the Required Stabilization Date.  The failure to
cause such extension of the mandatory Stabilization date to occur (a “Provident
Stabilization Extension Failure”) shall constitute a Cash Freeze Event under the
Master Agreement.
 
As of the date of entering into this Amendment the Mission del Rio Project has
not received Form 8609s, and, accordingly,  the  Schedule B-2 Preliminary
Work-Out Agreement provides that the extension of the date of Stabilization to
the Required Stabilization Date is  subject to Form 8609s being issued for the
Mission del Rio Project on or before December 31, 2010.  The Approved Schedule
B-2 Preliminary Work-Out Agreement with respect to the Mission del Rio Bonds
provides for a forbearance from foreclosure until December 31, 2010 and an
agreement to make Debt Service Shortfall Payments until December 31, 2010, which
Debt Service Shortfall Payments are guaranteed by CFin Holdings .  If on or
prior to December 31, 2010 Form 8609s are issued for the Mission del Rio
Project, the extension of the date for Stabilization shall, by the terms of such
Schedule B-2 Preliminary Work-Out Agreement, be extended to the Required
Stabilization Date and the Limited Support Guaranty shall be issued by CFin
Holdings.
 
As of the Amendment Date, the Credit Enhanced Funds investing in the O’Fallon
Local Partnership have commenced steps to remove the present general partner of
the O’Fallon Local Partnership and replace such general partner with I-70 South
Service Road LLC.  Accordingly,  the Approved  Schedule B-2 Preliminary Work-Out
Agreement with respect to the O’Fallon Project will not be entered into
simultaneously with entering into this Amendment, but will be entered into by
the parties thereto  on or prior to August 30, 2010, either upon the completion
of such removal and replacement of the general partner of the  O’Fallon Local
Partnership or, at the election of the Centerline Parties and with notice to
Natixis at least 3 Business Days prior, by the present general partner of the
O’Fallon Local Partnership, on behalf of the O’Fallon Local Partnership if such
removal is not completed. The failure to cause the Approved Schedule B-2
Preliminary Work-Out Agreement with respect to the O’Fallon Project to be
executed by August 30, 2010 shall constitute a Cash Freeze Event under this
Agreement.
 
It shall be a condition to the consummation of each Schedule B-2 Preliminary
Work-Out Agreement that the related Credit Enhanced Partnership shall have
received a Stabilization Opinion in form and substance reasonably acceptable to
Natixis.  It shall be a condition to the entering into of each Schedule B-2
Preliminary Work-Out Agreement that the related Property be a Natixis Approved
Property at the time that such agreement is entered into.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.1.5     Schedule B-2 Stabilization Work-Out Agreements.  Each of CCG and
Natixis agree that they will commence negotiations with Freddie Mac, in its
capacity as majority owner of the Schedule B-2 Bonds, to obtain relief from the
Stabilization requirement with respect to the all of Schedule B-2 Bonds, which
relief may consist, among other possible actions, of the reduction in interest
rate, provision for bifurcating debt service payments into “must-pay” and “cash
flow only” obligations, acceptance of a lower debt service coverage ratio for
determining whether Stabilization has been achieved and/or provision of
subordinate debt, and which alternative remedies may be applied to all or any of
the Schedule B-2 Bonds (the “Modified Stabilization Resolution”).  Upon reaching
such Modified Stabilization Resolution, CCG shall cause CAHA in its capacity as
Bond Special Servicer to enter into work-out agreements in form and substance
reasonably satisfactory to Natixis (the “Schedule B-2 Stabilization Work-Out
Agreements”) with each of the Credit Enhanced Local Partnerships whose
Properties are financed by Schedule B-2 Bonds.  The Schedule B-2 Stabilization
Work-Out Agreements shall be such agreements that provide for Stabilization upon
the conditions of the Modified Stabilization Resolution with respect to a
particular Schedule B-2 Bond being achieved.
 
It shall be a condition to the consummation of each Schedule B-2 Stabilization
Work-Out Agreement that the related Credit Enhanced Partnership shall have
received a Stabilization Opinion in form and substance acceptable to Natixis. It
shall be a condition to the entering into of each Schedule B-2 Stabilization
Work-Out Agreement that the related Property be a Natixis Approved Property at
the time that such agreement is entered; provided that it shall not be a
condition to performance or consummation of such Schedule B-2 Stabilization
Work-Out Agreement that such Property continue to be a Natixis Approved
Property.
 
(a)        Available Schedule B-2 Work-Out Sources.  In addition to cash flows
generated by the respective Properties and amounts otherwise loaned, advanced or
made available by the Centerline Parties for such purpose (which, to the extent
loaned or advanced, shall be deemed to be a Receivable and which shall be
assigned to CFin Holdings under the Receivables Assignment and Assumption
Agreement), the sources to enable the conditions for Stabilization to be met
under the Schedule B-2 Work-Out Agreements shall consist of one or more of the
following (the “Schedule B-2 Work-Out Sources”):
 
(i) payments by the Unaffiliated Local General Partners pursuant to the Local
Partnership Guaranties;
 
(ii) the Unfunded Equity Payments;
 
(iii) payments of Guarantee Fees made by the Credit Enhanced Partnerships to the
respective Credit Enhanced Fund GPs, and further distributed to CFin Holdings
(the “True-Up Guaranty Fee Payments”);
 
(iv) funds held by CFin Holdings other than amounts borrowed at any time under
the Credit Agreement, which capital is $8,724,239 as of June 24, 2010, including
funds released to CFin Holdings pursuant to the Tyler House Amended Letter
Agreement (“Existing CFin Holdings Capital”);
 
(v) amounts paid to CFin Holdings by CCG (or paid directly by Natixis to CFin
Holdings) pursuant to Section  2.1(e) (the “Collateral Release Capital” and
together with the Unfunded Equity Payments, the True-Up Guaranty Fee Payments
and Existing CFin Holdings Capital, the “Unrestricted Stabilization Sources”);
 
(vi) amounts received by CFin Holdings from the Receivables Assignment made
pursuant to the Receivables Assignment and Assumption Agreement (“Available
Receivables”);
 
(vii) excess cash held by CFin that is distributable to CFin Holdings (“CFin
Distributions”); and
 
(viii) with the consent of Natixis, provided that Stabilization has occurred
with respect to all of the Schedule B-1 Bonds (other than the bonds issued in
connection with the Walton Trails Project), amounts drawn or available to be
drawn by CFin Holdings under the Credit Agreement, as such amounts may be
increased for such purpose (the “Credit Agreement Draws”.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b)        Obligation to enter into Schedule B-2 Stabilization Work-Out
Agreements. The Schedule B-2 Stabilization Work-Out Agreements shall only be
entered into if Natixis, CFin Holdings and CCG shall have approved of such
Schedule B-2 Stabilization Work-Out Agreements, which consent shall not be
unreasonably withheld or delayed and Freddie Mac shall have agreed that upon the
consummation of such Schedule B-2 Stabilization Work-Out Agreements it will have
determined that the conditions for satisfying Stabilization shall be deemed to
have been met, and the allocation of the Schedule B-2  Work-Out Sources that
shall be applied to satisfy the obligations under such Schedule B-2
Stabilization Work-Out Agreements shall be made as CFin Holdings, CCG and
Natixis shall agree.  It shall be a condition to the consummation of each
Schedule B-2 Stabilization Work-Out Agreement that the related Credit Enhanced
Partnership shall have received a Stabilization Opinion in form and substance
reasonably acceptable to Natixis. It shall be a condition to the entering into
of each Schedule B-2 Stabilization Work-Out Agreement that the related Property
be a Natixis Approved Property at the time that such agreement is entered;
provided that it shall not be a condition to performance or consummation of such
Schedule B-2 Stabilization Work-Out Agreement that such Property continue to be
a Natixis Approved Property.
 
(c)        Failure to enter into Schedule B-2 Stabilization Work-Out
Agreements.  If by the Required Stabilization Date, Modified Stabilization
Resolutions are not reached with respect to any one or more Schedule B-2 Bonds
which Modified Stabilization Resolutions provide for the application of all of
the Unrestricted Stabilization Sources, then CCG shall have the right to cause
CFin Holdings and CAHA to enter into such Schedule B-2 Stabilization Work-Out
Agreements as CCG, in its discretion, shall determine.  Unrestricted
Stabilization Sources may be applied to lend to the respective Credit Enhanced
Funds, as Fund Voluntary Loans, amounts that CCG determines in its sole
discretion as being appropriate and, notwithstanding anything to the contrary
contained herein, including Section 3.2 hereof but subject to Section 3.3
hereof, CCG, on behalf of CFin Holdings, and the Credit Enhanced Fund GP, on
behalf of the Credit Enhanced Funds, shall have the right to direct the use of
such Unrestricted Stabilization Sources so long as the relevant Property is a
Natixis Approved Property at the time such funds are applied.
 
(d)        Termination of Obligations to Satisfy Schedule B-2
Obligations.  Notwithstanding the foregoing, each Work-Out Guaranty shall
provide that CFin Holdings shall not be required to make any further payments
under such Work-Out Guaranty with respect to a specified Schedule B-2 Bond, and
such Work-Out Guaranty shall terminate, upon the earlier of:
 
(i)      the Stabilization of a Schedule B-2 Bond; or
 
(ii)     the termination of the respective Investor Return Floor Agreement with
the Credit Enhanced Fund investing in the Property financed by the Schedule B-2
Bond; or
 
(iii)    the Required Stabilization Date.
 
3.1.6     For the avoidance of doubt, CFin Holdings shall have no obligations in
respect of Debt Service Shortfall Payments for any Schedule B-2 Bond or any
Enhanced Bond other than as provided in the related Work-Out Guaranty.
 
3.1.7     The Work-Out Agreements provided with respect to one or more Schedule
B-2 Bonds may provide for a Work-Out Guaranty (a “Limited Support Guaranty”)
that provides a pledge of the Unrestricted Stabilization Sources to satisfy the
obligation to cause Stabilization to occur, provided that such pledge is
subordinate to the assets pledged pursuant to the Credit Agreement or limits
recourse to the Unrestricted Stabilization Sources.  In order to provide for the
allocation of the Unrestricted Stabilization Sources, with the consent of the
Administrative Agent, such assets may be segregated in a separate collateral
account, junior to the lien of the Credit Agreement.
 
3.2        Conditions to Advances by CFin Holdings.  No Applications (nor any
Stabilization Payment made from Unrestricted Stabilization Sources after the
Required Stabilization Date) may be made by CFin Holdings unless CCG, as the
managing member of CFin Holdings provides, to CFin Holdings and to Natixis (as
both Administrative Agent and as Special Member of CFin Holdings) certification
in the form of Exhibit 3.2 (the “Advance Certification”) to the Master
Agreement, at least six (6) Business Days prior to making such Application or
such Stabilization Payment. Any payments by CFin Holdings of (w) Debt Service
Shortfall Payments, except as provided in Section 3.1.2; (x) Stabilization
Payments made after the Required Stabilization Date from sources other than the
Unrestricted Stabilization Sources, (y) any Stabilization Payments from any
sources prior to the Required Stabilization Date or (z) after the occurrence of
a Cash Freeze Event, shall require the prior consent of Natixis to the making of
such payment, as required by Section 5.3.  With respect to any Application for
which consent is required, if the Advance Certification is delivered as
described in the first sentence of this Section and no objection to the advance
described in such Advance Certification is received by the date that payment is
to be made as set forth in the Advance Certification (provided that such date of
payment is at least six (6) business days after delivery to Natixis of the
Advance Certification) by CCG, such consent of Natixis shall be deemed to have
been given.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.3        Overriding Limit on Use of Credit Agreement
Proceeds.  Notwithstanding anything else to the contrary contained herein or in
any of the other Restructuring Documents to which the parties hereto are a
party, (i) proceeds of the Loans made on or about the Closing Date (whether used
on the Closing Date or thereafter) will be used (x) exclusively for Debt Service
Shortfall Payments on Natixis Approved Properties which loan proceeds shall be a
first priority source for such Debt Service Shortfall Payments, or (y) to the
extent approved by the Administrative Agent, to satisfy obligations to cause
Stabilization to occur; (ii) proceeds of other Loans under the Credit Agreement
will only be used for Credit Enhanced Fund Expenses (unless otherwise approved
by the Lenders); (iii) no amounts on deposit in the Operating Account or the
Wachovia Deposit Account or any other funds of CFin Holdings shall be used
without the consent of Natixis if a Cash Freeze Event has occurred and is
continuing; (iv) CFin Holdings shall not make any Application in respect of Debt
Service Shortfall Payments unless the related Property is a Natixis Approved
Property; and (v) any Application consisting of cash shall only be made directly
to the applicable Credit Enhanced Fund pursuant to its Master Note.  In
connection with the foregoing provisions of Section 3.3, CFin Holdings shall
have no obligations under this Agreement to the extent such obligations would
violate the foregoing provisions of this Section 3.3, and CFin Holdings shall
not enter into any Work-Out Guaranty unless such Work-Out Guaranty gives effect
to the foregoing limits and the other limitations set forth herein.
 
3.4.       Enhanced Forbearance Agreements.  Natixis hereby consents to the
execution and delivery of the Enhanced Settlement Agreement substantially in the
form of Exhibit C-1 hereto.  Upon the execution and delivery of the Enhanced
Settlement Agreement and the withdrawal of the present general partners of the
Enhanced Local Partnerships and the replacement of such general partners with
entities controlled by Centerline (which replacement entities shall provide such
pledges and enter into such other agreements as required by this Master
Agreement), the Enhanced Forbearance Agreements, in the form of  Exhibit C-2 to
this Agreement that are being delivered in escrow to counsel to Natixis pursuant
to escrow instructions, shall be released.  The Enhanced Forbearance Agreements
shall provide that the Bond Special Servicer shall forbear from exercising
remedies by reason of Stabilization not having occurred with respect to the
Bonds issued to finance the Enhanced Projects (the “Enhanced Bonds”) until June
30, 2011, in exchange for the agreement by the respective Borrowers to agree to
continue to make debt service payments.  Each such obligation to make debt
service payments shall be secured by a guaranty by CFin Holdings (the “Enhanced
Debt Service Guaranties”) to make Debt Service Shortfall Payments until June 30,
2011 provided that the maximum amount of Debt Service Shortfall Payments to be
made under all of the Enhanced Debt Service Guaranties shall not exceed
$2,000,000 in the aggregate (the “Enhanced Debt Service Guaranty Cap”)   and if
the respective Borrower’s do not have sufficient resources to make debt service
payments upon the Enhanced Debt Service Guaranty Cap being exceeded, the
forbearance shall continue until June 30, 2011 notwithstanding such
default.   Such Guaranty will be subject to the conditions set forth in Section
3.3 hereof.  Debt Service Shortfall Payments made by CFin Holdings under the
Enhanced Debt Service Guaranties shall first be made from Loan
Proceeds.  Unfunded Equity Payments with respect to the Enhanced Local
Partnerships may only be applied to cause Stabilization to occur with respect to
the Enhanced Local Partnerships relating to Natixis Approved Properties.
provided that the Centerline Parties  shall only be permitted to apply any
Unfunded Equity Payments relating to any Enhanced Local Partnership  to another
Enhanced Local Partnership if such application would cause Stabilization to
occur with respect to each Enhanced Local Partnership with respect to which any
such Unfunded Equity has been applied or if Natixis shall have consented to such
application.
 
3.5.       Unfunded Equity Payments. Notwithstanding anything in this Agreement to the contrary, the Centerline Parties shall be permitted to apply any Unfunded Equity Payments relating to any Credit Enhanced Local Partnership (the “Subject Partnership”) to another Credit Enhanced Local Partnership if (i) such application of Unfunded Equity Payments do not contravene the documents governing the use of the Unfunded Equity Payments or fiduciary duties owed with respect to such Unfunded Equity Payments and (ii) such Subject Partnership shall have failed to earn the right to the payment of such Unfunded Equity Payment.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
2.      Representations and Warranties. Each of the Centerline Parties
represents and warrants to Natixis that (i) each of the representations and
warranties in Section 7.1 of the Master Agreement is true and correct as of the
date hereof, (ii) each Stabilization Work-Out Property and each Enhanced Project
is, as of the date hereof, a Natixis Approved Property and (iii) Annex A hereto
sets for a true, correct and complete list of all Unfunded Equity Payments held
at each of the Credit Enhanced Funds.
 
3.      Consent to Stabilization Work-Out Agreements. Natixis consents to and
approves the execution and delivery (x) of  each of the Approved Schedule B-1
Work-Out Agreements in the form attached hereto as Exhibit 3.1.1 hereto, (y)
of  the Approved Schedule B-2 Preliminary Work-Out Agreements, including in
connection therewith the  Limited Support Guaranty each in the form attached
hereto as Exhibit 3.1.4 and Exhibit B-4, respectively, and (z) the Enhanced
Settlement Agreement in the form of Exhibit C-1 and the Enhanced Forbearance
Agreements in the form of Exhibit C-2.
 
4.      Tyler House Amended Letter Agreement. Simultaneously with entering into
this Agreement, and as a condition to this Agreement, the respective parties
shall enter into the Tyler House Amended Letter Agreement.
 
5.      Delivery of Information. The Centerline Parties shall deliver to Natixis
within ninety (90) days of the Amendment Date copies of spreadsheets containing
the information used to underwrite each of the Properties financed with the
Schedule B-1 Bonds and the Schedule B-2 Bonds for the remainder of the 15-Year
Compliance Period and support any tax attributes addressed in the Stabilization
Opinion.
 
6.      Effect of Amendment. This Amendment shall become effective when it shall
have been executed by each of the parties hereto.
 
This Amendment shall be limited as written and nothing herein shall be deemed to
constitute an Amendment or waiver of any other term, provision or condition of
the Master Agreement or any other agreement in any instance other than as
expressly set forth in this Amendment.  Except as herein provided, each
Transaction Document shall remain unchanged and in full force and effect.
 
7.      Defined Terms. Except as otherwise defined herein, capitalized terms
used herein shall have the meaning set forth in the Master Agreement.
 
8.      Counterparts; Governing Law. This Amendment may be executed by one or
more of the parties to this Consent on any number of separate counterparts
(including by facsimile or other electronic transmission (i.e., a “pdf” or
“tif”)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  This Amendment shall be governed by,
and construed in accordance with, the law of the State of New York.
 


 
[SIGNATURES FOLLOW ON NEXT PAGE]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Consent as of the date first
written above.
 
 
CENTERLINE HOLDING COMPANY

 
By:
/s/ Robert L. Levy  
Name:
 
Title:



 
 
CENTERLINE CAPITAL GROUP INC.

 
By:
/s/ Robert L. Levy  
Name:
 
Title:



 
 
CENTERLINE AFFORDABLE HOUSING ADVISORS LLC

 
By:
/s/ Robert L. Levy  
Name:
 
Title:



 
 
CENTERLINE GUARANTEED MANAGER LLC

 
By:
/s/ Robert L. Levy  
Name:
 
Title:

 
 

 
 
[SIGNATURES CONTINUE ON NEXT PAGE]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 
CENTERLINE HOLDING COMPANY

 
By:
/s/ Robert L. Levy  
Name:
 
Title:

 

 
 
CENTERLINE MORTGAGE CAPITAL, INC.

 
By:
/s/ Robert L. Levy  
Name:
 
Title:



 


 
[SIGNATURES CONTINUE ON NEXT PAGE]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
NATIXIS FINANCIAL PRODUCTS INC.

 
By:
/s/ Kevin Alexander  
Name:  Kevin Alexander
 
Title:  Managing Director



 
By:
/s/ Tom Sharpe  
Name:  Tom Sharpe
 
Title:  Managing Director



 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 


 

